DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action filed December 17, 2020 is acknowledged.
Claims 1-5, 12, 14-15, 26-28, 31-35, 54-55, 64, 66, 71-79, 86-89, 96, 100, 105-109, 125-126, 134, and 136-138 are pending. Claims 12, 14-15, 26-28 and 35 are being examined on the merits. The other pending claims remain withdrawn.

Response to Arguments
Applicant’s arguments filed December 17, 2020 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the claims or specification, or the cancellation of claims that were subject to the objections or rejections:

	Objection to the Specification – Title
	Objection to claim 12
	Rejection of claims 12, 14-15, 26-28 and 35 under 35 USC § 101 
Rejection of claim 13 under 35 USC § 103 over Carrick in view of Pongsiri and Ho
Rejection of claims 12, 14-15 and 26 under 35 USC § 103 over Carrick in view of Pongsiri and Ho
	Applicant argues that the rejection of claims 12, 14-15 and 26 should be withdrawn as the ordinary artisan would not combine the references to arrive at the claimed subject matter, and in particular the combination of primers comprising SEQ ID NOs: 6 and 7 and a probe comprising SEQ ID NO: 8 (Remarks, pp. 17-18). Specifically, Applicant argues that Carrick SEQ ID NO: 84, which was cited against the primer of instant SEQ ID NO: 7, is described as a preferred domain for hybridization detection probes, and additionally is just one of many sequences identified for use as a hybridization detection probe (Remarks, p. 18). In addition, Applicant argues that Carrick discloses many sequences that can be used as amplification primers and hybridization probes, and in portions that are unrelated to each other, and a result, it is improper to pick sequences out of these different portions to combine (Remarks, p. 18). Finally, Applicant argues that the instant specification describes designing the instant primers and probes by generating consensus sequences and in silico testing, followed by various evaluation steps (Remarks, pp. 18-19).
	The Examiner disagrees with Applicant’s characterization regarding the teachings of Carrick. Carrick SEQ ID NO: 84 corresponds to instant primer SEQ ID NO: 6, while Carrick SEQ ID NO: 108 corresponds to instant primer SEQ ID NO: 7. In para. 6, Carrick teaches “[i]n a different preferred embodiment, when the target-complementary 3’ terminal sequence of the first primers is SEQ ID NO: 108, the target-complementary 3’ terminal sequence of the second primers is fully contained within the sequence of SEQ ID NO: 84”. Thus, contrary to Applicant’s assertion, the Examiner did not just randomly pick 2 Carrick sequences as the primers. Rather, 
	Regarding Applicant’s argument that the instant specification describes a particular method of designing the instant primers and probes, the Examiner notes that the instant claims are directed to a method of detecting viral sequences, not a method of designing primers, and thus, the primer and probe design steps cannot be used to distinguish the prior art.
	This argument is not persuasive. The rejection is maintained to the extent that it applies to the newly amended claims.

	Rejection of claims 27-28 and 35 under 35 USC § 103 over Carrick in view of Pongsiri, Ho and Pinsky
	Applicant argues the rejection of dependent claims 27-28 and 35 should be withdrawn as the Pongsiri, Ho and Pinsky references do not cure the deficiencies of Carrick as to claim 12 (Remarks, p. 19). Applicant reiterates the argument that the instant specification describes designing the instant primers and probes by generating consensus sequences and in silico testing, followed by various evaluation steps (Remarks, p. 19). Applicant also argues that the claimed primers and probes provide for a multiplex PCR for CHIKV and the pan-DENV assay, and 
	The Examiner disagrees. Applicant is essentially arguing that they used a particular primer and probe design method which resulted in a particular combination of primer and probe oligonucleotides directed to CHIKV together with a particular combination of primer and probe oligonucleotides directed to DENV, and that when used together in a multiplex assay, these particular combinations provide superior results to other combinations of CHIKV and DENV oligonucleotides. Further, identifying this superior combination of oligonucleotides would not be achievable without undue experimentation, and is thus nonobvious. The Examiner reiterates that the claims are not directed to a particular primer and probe design method, nor do the claims require that the multiplex assay perform better than some comparator assay. The currently pending claims do not even require a multiplex assay. In addition, while Applicant may have been motivated to choose this particular combination of oligonucleotides because of their superior performance, the ordinary artisan may have a different motivation to combine prior art teachings to arrive at the claimed invention. Thus, it is not necessary that the prior art acknowledge that such a combination of primers and probes would provide better performance than a similar combination of primers and probes to establish a prima facie case of obviousness.
	
	
Claim Objections
Claim 12 is objected to because of the following informalities: the limitation “wherein said primers are not more than 40 nucleotides in length” in ll. 5-6 should “wherein said primers are each not more than 40 nucleotides in length”, or something equivalent to indicate that the 40 nucleotide length limitation applies to both the forward and reverse primer.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 12, 14-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Carrick (US Patent App. Pub. No. 2009/0263806) in view of Pongsiri (Multiplex real-time RT-PCR for detecting chikungunya virus and dengue virus, Asian Pacific Journal of Tropical Medicine, 5(5): 342-346, 2012) and Ho (Establishment of one-step SYBR green-based real time-PCR assay for rapid detection and quantification of chikungunya virus infection, Virol. J., 7: 13 1-7, 2010).

Regarding independent claim 12, Carrick teaches …
A method for detecting chikungunya virus, the method comprising: a) contacting nucleic acids of a biological sample suspected of containing chikungunya virus with a composition (para. 11: “a method for determining whether … CHIKV nucleic acid sequences is present in a test sample that includes nucleic acids”; para. 54: “compositions, methods … for selectively detecting the nucleic acids of … CHIKV in biological samples”);

the composition comprising a set of primers for detecting chikungunya virus, the set of primers comprising a first primer and a second primer capable of amplifying at least a portion of a chikungunya virus genome (para. 81: “sequences within which the CHIKV nucleic acid can be amplified and detected … [t]his may be accomplished using an opposed set of two primers”);
wherein said primers are not more than 40 nucleotides in length (para. 81: “using an opposed set of two primers … preferred length ranges include … more preferably 15-40 contiguous bases”). In cases where claimed ranges overlap ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP 2144.05.;

b) a first primer comprising at least 10 contiguous nucleotides of the nucleotide sequence of SEQ ID NO: 6 and a second primer comprising at least 10 contiguous nucleotides of the nucleotide sequence of SEQ ID NO: 7 (Carrick, SEQ ID NO: 84 comprises instant SEQ ID NO: 6 plus an additional 19 nucleotides; Carrick SEQ ID NO: 108 comprises instant SEQ ID NO: 7 plus an additional 7 nucleotides; also see para. 6, which specifically describes a primer pair of SEQ ID NOs: 84 and 108);
c) a first primer comprising a nucleotide sequence having at least 95% identity to the sequence of SEQ ID NO: 6 and a second primer comprising a nucleotide sequence having at least 95% identity to the sequence of SEQ ID NO: 7, wherein the primer is capable of hybridizing to and amplifying chikungunya virus nucleic acids in the nucleic acid amplification assay (Carrick, SEQ ID NO: 84 comprises instant SEQ ID NO: 6 plus an additional 19 nucleotides; Carrick SEQ ID NO: 108 comprises instant SEQ ID NO: 7 plus an additional 7 nucleotides; also see para. 6, which specifically describes a primer pair of SEQ ID NOs: 84 and 108);


and c) detecting the presence of the amplified nucleic acids using at least one detectably labeled oligonucleotide probe sufficiently complementary to and capable of hybridizing with the chikungunya virus RNA or amplicon thereof, if present, as an indication of the presence or absence of chikungunya virus in the sample (para. 11: “a step for detecting with a hybridization probe any of the amplification product that may have been produced in the … amplification reaction. If the amplification product is detected in an amount greater than a cutoff value, this indicates that the CHIKV nucleic acid sequence is present in the test sample”; para. 64: “Useful Probe Labeling Systems and Detectable Moieties – … fluorescent moieties (either alone or in combination with ‘quencher’ moieties)”).

Carrick additionally suggests …
wherein the probe is selected from the group consisting of: a) a probe comprising the sequence of SEQ ID NO:8 (Carrick, SEQ ID NO: 49 comprises the reverse complementary sequence of instant SEQ ID NO: 8 plus an additional 14 nucleotides);
b) a probe comprising a nucleotide sequence having at least 95% identity to the sequence of SEQ ID NO:8, wherein the probe is capable of hybridizing to and detecting the chikungunya virus RNA or an amplicon thereof (Carrick, SEQ ID NO: 49 comprises the reverse complementary sequence of instant SEQ ID NO: 8 plus an additional 14 nucleotides).


Carrick does not teach that the first and second primers are forward and reverse primers. 
However, Pongsiri teaches this limitation (Table 1 shows forward and reverse primers, and a probe for detecting CHIKV). In addition, one of ordinary skill in the art understands that primer pairs are often designed in a forward and reverse format.

Carrick does not teach … wherein the chikungunya virus RNA comprises an NSP2 target sequence.
However, Ho teaches this limitation (p. 2, right col., para. 1: “a set of specific primer pairs in the nsP2 gene region of CHIKV genome was found to be most sensitive”; p. 3, right col., para. 2: “no-cross reactivity was also observed for … [dengue viruses]”).



wherein the detectably labeled probe comprises a fluorophore (para. 64: “Useful Probe Labeling Systems and Detectable Moieties – … fluorescent moieties (either alone or in combination with ‘quencher’ moieties)”).

Regarding claim 15, which depends from claim 14, Carrick does not teach …
wherein the detectably labeled probe comprises a 5'- fluorophore and a 3'-quencher.
However, Pongsiri teaches this limitation (p. 343, Table 1: shows the CHIKV probe labeled at the 5’ end with Cy5 and the 3’ end with BBQ, while the DENV probe is labeled at the 5’ end with JOE and at the 3’ end with BBQ). One of ordinary skill in the art understands that Cy5 and JOE are flurophores, while BBQ is a quencher. Pongsiri also shows detecting signals from Cy5 and JOE in Figure 1, also implying that they are fluorophores.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Carrick using a forward and reverse primer, and using the detectably labeled probe of Pongisri. Carrick teaches the use of primer pairs, but does not teach that the primer pairs are forward and reverse primers. Carrick also teaches the use of fluorophore labeled probes, but does not teach that the fluorophore is on the 5’ end of the probe and quencher is on the 3’ end of the probe. Pongsiri teaches each of these limitations. One of ordinary skill in the art would have been motivated to modify the Carrick probe with the teachings of Pongisri in order to optimize the Carrick probe for a particular assay, and would have had an expectation of success, as such modifications are well known in the art.



Regarding claim 26, which depends from claim 12, Carrick does not teach …
further comprising detecting dengue virus in the biological sample.
However, Pongsiri teaches this limitation (p. 343, left col., para. 4: “The objective of this study was to develop multiplex real-time RT-PCR based on Taqman chemistry for detection of CHIKV and DENV in a single tube reaction”; p. 344, right col., para. 4: “[i]n a total of 290 clinical samples … 60 samples were positive for CHIKV and 65 for DENV”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the CHIKV detection method of Carrick and add the DENV detection method of Pongsiri. Carrick teaches that CHIKV is transmitted through mosquitoes that also transmit DENV, and that CHIKV causes non-specific symptoms, such as fever, and joint and muscle pain. Pongsiri teaches that CHIKV and DENV cause highly similar symptoms, and that there is a need for a clinical test that can distinguish between the two. One of ordinary skill in the art would have been motivated to incorporate DENV detection method of Pongsiri into the CHIKV detection method of Carrick in order to improve the diagnostic capability of the Carrick 
One of ordinary skill in the art would also have been motivated to try the NSP2 region as a target region for primer and probe design, as Ho teaches that primers detected to that region are sensitive and can be used to discriminate between highly related viruses. The ordinary artisan would have had an expectation of success as optimization of primer design is well known in the art.

In view of the foregoing, claims 12, 14-15 and 26 are prima facie obvious over Carrick in view of Pongsiri and Ho.

Claims 27-28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Carrick (US Patent App. Pub. No. 2009/0263806) in view of Pongsiri (Multiplex real-time RT-PCR for detecting chikungunya virus and dengue virus, Asian Pacific Journal of Tropical Medicine, 5(5): 342-346, 2012) and Ho (Establishment of one-step SYBR green-based real time-PCR assay for rapid detection and quantification of chikungunya virus infection, Virol. J., 7: 13 1-7, 2010) as applied to claims 12 and 26 above, and further in view of Pinsky (WO 2014/055746 A1). 

Regarding claim 27, which depends from claim 26, Carrick does not teach these primers.
However, Pinsky teaches …

a primer comprising the sequence of SEQ ID NO: 10 (Pinksy SEQ ID NO: 6 is identical to instant SEQ ID NO: 10);
a primer comprising the sequence of SEQ ID NO: 11 (Pinksy SEQ ID NO: 7 is identical to instant SEQ ID NO: 11);
a primer comprising the sequence of SEQ ID NO: 12 (Pinksy SEQ ID NO: 8 is identical to instant SEQ ID NO: 12); 
a primer comprising the sequence of SEQ ID NO: 13 (Pinksy SEQ ID NO: 9 is identical to instant SEQ ID NO: 13);
a primer comprising the sequence of SEQ ID NO: 14 (Pinksy SEQ ID NO: 10 is identical to instant SEQ ID NO: 14);
a primer comprising the sequence of SEQ ID NO: 15 (Pinksy SEQ ID NO: 11 is identical to instant SEQ ID NO: 15);
and a primer comprising the sequence of SEQ ID NO: 16 (Pinksy SEQ ID NO: 12 is identical to instant SEQ ID NO: 16).

Regarding claim 28, which depends from claim 27, Carrick does not teach …
further comprising using at least one probe to detect dengue virus, wherein said at least one probe is selected from the group consisting of:4 Docket No.: S15-236 a) a probe comprising the sequence of SEQ ID NO: 17.



Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the CHIKV and DENV detection method of Carrick plus Pongsiri plus Ho, as discussed above, and add the Pinsky primers and probes. It would have been obvious for one of ordinary skill in the art to try the Pinsky primers and probes in the Carrick plus Pongisri plus Ho method, as Pinsky teaches the primers and probes are highly specific for DENV, even in samples containing other viruses. The ordinary artisan would have had an expectation of success as optimizing primers and probes is well known in the art.


Regarding claim 35, which depends from claim 12, Carrick additionally teaches … 
wherein amplifying comprises reverse transcriptase polymerase chain reaction (RT-PCR), nucleic acid sequence based amplification (NASBA), transcription-mediated amplification (TMA) (para. 60: “[a]mplification methods useful in connection with the present invention include: … TNA … NASBA … PCR”). 
Carrick does not specifically teach the use of reverse transcriptase PCR. However, Pongsiri teaches this limitation (p. 343, left col., para. 4: “The objective of this study was to develop multiplex real-time RT-PCR based on Taqman chemistry for detection of CHIKV and 

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the CHIKV and DENV detection method of Carrick plus Pongsiri plus Ho, as discussed above, and incorporate the reverse transcription step of Pongsiri. One of ordinary skill in the art would have been motivated to do so in order to convert the viral RNA into a more stable structure. The ordinary artisan would have had an expectation of success as such manipulations are well known in the art. 

In view of the foregoing, claims 27-28 and 35 are prima facie obvious over Carrick in view of Pongsiri and HooHo, and further in view of Pinsky.

Conclusion
Claims 12, 14-15, 26-28 and 35 are rejected. Claim 12 is objected to. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637